11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Carl Gene Welch,                              * From the 266th District
                                                Court of Erath County,
                                                Trial Court No. CV-31,757.

Vs. No. 11-13-00137-CV                         * August 15, 2013

Racheal Amber Welch,                           * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

     This court has considered Carl Gene Welch’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Carl Gene Welch.